﻿Mr. President, my dear friend and colleague, I take especial pleasure in telling you how gratified we Costa Ricans feel to see you presiding over the General Assembly. Your gifts as a statesman, your breadth of diplomatic experience and your profound faith in democracy, all of which have been proven by your record in brotherly Argentina, are a guarantee of success in the conduct of our debates.
I should like also to express appreciation of the part played in the recent election by Dams Nita Barrow, the Ambassador of Barbados, who enhanced the great traditions of this Organization.
Through the dedication of the Secretary-General of the United Nations and that of his distinguished associates to the cause of peace, the effectiveness of the United Nations in promoting understanding among peoples has been demonstrated. But let it be said that without his tact, experience, wisdom and culture, these accomplishments would not have been possible. Such successes renew the confidence placed in our Organization and help to strengthen it, as the award of the Nobel Peace Prize to the United Nations peace-keeping forces shows. Costa Rica, which has no army, was deeply moved at this well deserved award of the Prize and the recognition that it represents of the forces and arms that silence war, save lives and protect peoples. We congratulate them sincerely.
The very essence of the work of this Organization is to apply a body of international law that was conceived while humanity was suffering the ravages of the most bloody conflict in history. The Charter signed at San Francisco outlawed the use of force in international relations and formulated the hope that the history of the world would not be the history of the wars of mankind. To make this hope a reality, peoples must live and act in accordance with the principles of the Charter. Double standards of ethics in our Organization, whereby acts are forgiven or condemned according to the sympathies or interests of the moment, erode faith in the Organization. Today's renewed confidence in the Organization resulting from its successful efforts in bringing about a cease-fire between Iran and Iraq, in finding solutions to the conflicts in Afghanistan, Kampuchea and Western Sahara, in seeking reconciliation in Cyprus and promoting the independence of Namibia should put an end to any temptation to return to those practices which negate the very essence of this Organization.
This opens up a new phase of well-founded hopes - hopes that were more than confirmed by the positive talks between the President of the United States, Mr. Ronald Reagan, and the General Secretary of the Communist Party of the Soviet Union, Mr. Mikhail Gorbachev, the outcome of which proves the effectiveness of dialogue in achieving the most noble goals. The step taken towards disarmament is a small one by comparison with the long path that lies ahead·, but let us hope that it signals the dawn of a world free from hatred and fear.
As Costa Rica has outlawed the army as a permanent institution, it has supported with special emphasis and moral authority the efforts made by the United Nations to halt the arms race. Costa Rica calls for full awareness of the need for world-wide disarmament, for definite action to ban nuclear tests and reduce nuclear arsenals, to initiate conventional disarmament and to stop the transfer of weapons to underdeveloped nations.
The countries of the third world have often had the misfortune to suffer the tragic fate of being the setting for confrontation between the great Powers. Strategic, political and economic conflicts which escalate into war take place in peaceful regions and take their deadly toll among the sons of those peoples. 
It is alarming to know that world military spending amounts to a trillion dollars a year - an amount 20 times more than the total amount of the co-operation extended to the developing world. It is a source of shame to know that, in the first 12 hours of today, more than 14,000 children have died somewhere in the world for lack of food and medical attention, while in those same 12 hours more than $136 billion has been spent on armaments, an amount which any intelligent person will realize far exceeds the sum needed to avoid that tragedy.
If the agreements between the Soviet Union and the United States were to lead to complete disarmament, we, along with all the peoples of the world, would joyfully trust that, having averted the threat of a new holocaust, the resources previously allocated to weapons would now be used for education and health, economic development and culture throughout the world. In other words, we would live in accordance with the principle which upholds nature itself, destruction would end and creation would begin. That is why the small developing countries urgently need to convince all the military Powers that peace is in the best interests of all.
The community of nations has witnessed with deep concern the continuing crisis in Central America. The desolation of vast areas of land, the devastation of some economies, the appalling misery and imprisonment, the persecution or death of those who disagree with their rulers are serious ills which Esquipulas II sought to resolve within a given time frame, but which persist because Governments lack the political will to carry out the process of democratization to which they agreed. For Esquipulas II is, above all, the final stage of the plan presented by President Arias which, in turn, embodied all the efforts of the Contadora Group and its Contact Group. It is an unswerving commitment to democracy. 
Ά thorough consideration of the obligations entered into in the Guatemala procedures would lead to the conclusion that, to a greater or lesser degree, none of the States that signed the procedure has complied fully with the terms of the agreement. This applies also to Costa Rica, because our Legislative Assembly has delayed ratification of the treaty establishing the Centred American parliament. None the less, when the Esquipulas II agreement was signed, our country had already for some decades been doing far more than carrying out the fundaments, objectives of the plan. For more than 40 years there have not been any military hostilities in Costa Rica and within the uninterrupted existence of its pluralistic democracy there has been permanent and intensive national dialogue. Since 1948 we have outlawed the army and there are no forces threatening the stability of our institutions. No Costa Rican has ever been imprisoned or exiled for political reasons, human rights are respected and we enjoy our freedom in peace.
Returning now to Central America, the reality is that the progression of that peace process has been halted and the international community, though encouraged by the trend towards dialogue and detente evident in other hemispheres, anxiously wonders why that crisis has not been resolved, since it is much smaller than certain others in which a solution is beginning to be found. There is a lack of genuine political will among some of the principal parties concerned. Although we can record progress in some areas, the fundamental commitments leading to democracy, national reconciliation, the sacrosanct protection of human rights and the non-use of territories as military sanctuaries have not been fulfilled. In the midst of all this, unfortunately, we must note that as the months have gone by we have seen the Nicaraguan Government step up its repression, fail to fulfil its commitments and attempt to reduce the crisis to a problem of security, showing obvious contempt for democratic values. 
Perhaps in no other country of the region is the situation so chaotic; and perhaps no other Government has shown less will to solve it. But, what is worse, that situation has serious repercussions on neighbouring countries, which have to take in the thousands of persons who are fleeing in an attempt to find freedom, food and shelter. I appeal to the States Members of the United Nations to provide relief to the countries of refuge for the tremendous burden now weighing on us. Our greatest concern, however, is that the international community should renew its interest in peace and democracy in Central America.
I recognize that many States have stood by Central America in this long night of self-destruction. Similarly, the Secretaries-General of this Organization and the Organization of American States have shown a special interest in helping us solve our problems. Nevertheless, I have come here to ask that the democracies that share this concern should join together in a movement to support democracy in Central America, thereby renovating, strengthening and carrying out the Esquipulas II agreements, which aroused such well-founded optimism in the international community.
This effort to ensure democracy in Central America would be incomplete if we did not take into account the challenges involved in actually building and improving that democracy. Now more than ever before the industrialized countries must increase their co-operation in support of development, which of necessity has to respect the freedom and dignity of citizens, and they must help to give concrete shape to the special plan of economic assistance for Central America adopted by the General Assembly at its last session.
That is all the more urgent when we bear in mind the critical situation which the foreign-debt problem has created for the Central American nations. We are the victims of poverty and of a crushing financial commitment which has only rarely produced an improvement in our economic and social conditions. We recognize our commitment and, like most debtor countries, are staking tremendous sacrifices to honour it. We believe, however, that our creditors must fully understand the extent of these sacrifices. So far the international community does not appear to have clearly realized that the present situation cannot go on much longer. We see that debt servicing is swallowing up the foreign exchange we need for the health, education and development of our peoples and, incredibly, our creditors' strategy disregards the very high social and political costs involved in the debt servicing.
We are not, of course, asking that our entire debt be cancelled but, rather, that our creditors agree to share the responsibility and to negotiate realistic formulas to alleviate our debt burden. We recognize our responsibilities, but we ask our creditors to recognize theirs. The consequences of the present situation will be fatal in the short- or medium-term, and our creditors will be among the victims. That is why we ask that international financial policy should take into account the threat which this situation poses to the future of democracy in the world. In Latin America, where the building of democracy has gained strength, slowly and arduously, the conditions for the repayment of the debt and the social costs involved have started to undermine our democratic institutions.
We cannot disregard the fact that the sacrifices which the debt is demanding of the Latin American democracies might become a new pretext for succumbing to the temptation of totalitarianism. The danger which this situation poses to Central America strengthens our hope that the international financial community will realize that, because the countries of our region are very small and have barely begun their development and because some of them have suffered the ravages of nature and of violence, the region needs to be rebuilt and to grow in order to overcome subhuman conditions  Therefore we hope that the creditors will take an especially broad view of the situation, and we trust that that hope will not be in, vain.
In the past four decades most members of the international community have made a joint effort to establish a new international economic order that would narrow the gap between the developed and the developing States. The results, however, have been discouraging. We still have an economic system in which a handful of powerful beneficiaries are surrounded by the two thirds of the population of the world that live in poverty. That system is without any ethical basis it disavows man’s solidarity with his fellow men and prevents all countries and all individuals from exacting their right to development, to the progress brought about by science and technology, to culture and well-being.
The third millennium of our era is about to begin, and the countries of the world - whether in the North or in the South, in the Eastern or in the Western Hemisphere, in the Caribbean basin or in the Pacific basin - should be able to provide all their citizens with a life of prosperity and freedom. What other meaning can one attach to roan's time on earth if it is not to turn the world into a place befitting the advanced status of the human species?
I believe that the United Nations must make an extraordinary effort to discuss ideas and promote initiatives and, above all, to awaken in the statesman of the world a spirit of creative solidarity which will gradually shape for the twenty-first century the universe of peace and prosperity we all desire.
The Government of Costa Rica proposed the inclusion in the agenda of this session of the General Assembly of the item on science and peace; we want science to be applied more fully in the quest for peace and development. We want to encourage the scientific community to work towards the attainment of constructive social and economic goals. The link between science and technology must have an impact on the interdependence of technology and development, and not of technology and domination. It is a source of great concern to the Government of Costa Rica that the well being derived from scientific and technological discoveries is narrowly focused on a small group of inhabitants of the earth and, at the same time, a considerable share of science and technology is devoted to promoting, not man's well being, but his extermination and the destruction of his property. Above all, however, we are concerned and indignant that it is technological progress in the military sphere which is made available to the developing world on the most favourable terms and that countries which do not have what they need to feed their peoples incur military expenditures out of all proportion to the size of their impoverished economies and incomparably larger than the tiny sums they spend on education or health - to mention only the essentials.
Science, which records and synthesizes thousands of human experiences, which draws its sustenance from the knowledge of many, which is the result essentially of the most noble exercise of the human mind, should become the common heritage of mankind in order to enlighten and ennoble rather than to produce wealth and well being for a few at the cost of the hunger, the destruction and the death of the rest.
On 10 December we shall be commemorating the fortieth anniversary of the adoption of the Universal Declaration of Human Rights. With the sitting of that charter of freedoms, human rights became a universal concern, and all States entered into a solemn commitment to observe them strictly. But genuine respect for those rights is still far from being A universal reality. Although it is recognized that frontiers must not be obstacles to respect for and full exercise of human rights, the safeguards which ensure their effectiveness are difficult to apply and are of questionable usefulness.
When Costa Rica signed the Universal Declaration of Hunan Rights, it already had a long tradition of respect for those rights. As early as 1908 my country had been the headquarters of the Central American Court of Justice, the first international court to recognize the individual as a subject of international law. That was the principle we reiterated in 1948 in signing the Declaration. 
That is why this must not be just another anniversary. The proximity of this fortieth anniversary of the Declaration should make us  ore aware that the framework of international backing designed to ensure the genuine and effective exercise of all the rights set forth in the Declaration remains ineffective. Costa Rica therefore reiterates its proposal for the appointment of a high commissioner for human rights who by his efforts would help to improve the discouraging situation of human rights in this world. We have here an excellent opportunity to reconsider this idea and put it into practice, otherwise obnoxious departures from the basic minimum norms establishing those rights will continue to be appalling challenges and to shock international public opinion. Because of its selectiveness, the present system of appointing special rapporteurs ignores the violations that occur in States which are not subject to United Nations vigilance and are thus not subject to the beneficial scrutiny of special rapporteurs.
Eighty-six States have ratified the International Covenant on Civil and Political Rights and 38 are parties to its Optional Protocol, while 99 States are parties to the International Covenant on Economic, Social and Cultural Rights. Costa Rica was the first country to ratify both Covenants and strongly urges those countries which have not yet done so to adhere to them as the roost effective and genuine way of celebrating the fortieth anniversary of the Universal Declaration of Human Rights.
1 cannot end my discussion of this topic without expressing the profound indignation of the people and Government of Costa Rica at the continued daily violation of human rights by the Government of South Africa. Costa Rica, in order to place on record its repudiation of such conduct in deeds rather than words, broke off relations with the South African regime in 1986 and, like the vast majority of member s of this Assembly, demands an end to that abominable system of segregation, which is contrary to all the basic natural rules of human coexistence. A few days ago a call was made here for the release of all political prisoners held by that regime. We take this opportunity to join in the appeal and to demand support for the efforts of President Mobutu of Zaire to help bring about the immediate release of Nelson Mandela and all those who have been imprisoned in South Africa simply for having asserted their own humanity. This situation shocks the conscience of all free men.
I must also express our concern at the difficulties currently being experienced by Lebanon. As the President of France, Mr. François Mitterrand, so eloquently put it, a peaceful and reconciled Lebanon is a threat to no one. A Lebanon torn apart by violence will continue to be an aura of insecurity for everyone. Let us hope that peace will return to that country.
My Government is concerned, too, by the scourge of illicit drug trafficking, which corrupts with its millions people from all economic and social backgrounds and regions. It threatens the stability of Governments and undermines the ethical and moral values on which our societies are based. Costa Rica has recently adopted new, stringent legislation against illicit trafficking and the abuse of narcotic drugs and psychotropic substances, and it proposes that more effective international machinery be established for both the prevention and the punishment of drug trafficking and to help producer countries replace such crops by new and lucrative ones in order effectively to dissuade farmers from taking part in the initial processes of the production of narcotic drugs.
The feelings of satisfaction which the United Nations is at present enjoying should make us reflect on the Organization's role as a forum for the universality of States. We hope therefore that progress towards the goal of universality will be made in the not too distant future so that we may welcome the admission of Namibia to the United Nations. We also hope soon to receive representatives from Korea, whether delegations from the two Republics that now exist or one delegation representing a unified Korea with a democratically elected Government. The fortieth anniversary of the Republic of Korea and the holding of the summer Olympic Games at Seoul - a world gathering of harmony and brotherhood - provide an auspicious opportunity for us to work for the admission of that country to our Organization. The new policy of co-operation and dialogue pursued by the Republic of Korea strengthens our hope that progress will be made in the reunification process.
It is our hope that the principle of universality will be fully realized and that the other States of the world which, of their own volition or because of other circumstances, remain outside the United Nations will soon join in the efforts being made for the progress of the human race.
Let us do our utmost to ensure that this Organization and all its Member States strive whole-heartedly to achieve the goals set forth in 1945. Let us not be deterred by disappointments or difficulties. Let there be no force capable of making us stray from the truth, from honest and objective compliance with the principles and mandates set forth in the San Francisco Charter, which embodied a dream that we must all make a reality.
At a difficult moment, when he had doubts as to what course to follow, Abu Talib asked Mohammed whether he should support a cause even if it departed from the course that his conscience told him was right. The Prophet answered him:
"Though they might give me the sun in my right hand and the moon in my left, even then I would not let myself stray from the truth."
Let those be our words too. Let us live according to the principles that we have sworn to uphold. 
